              Case 2:21-bk-12546-ER          Doc 6 Filed 04/01/21 Entered 04/01/21 07:17:18                     Desc
                                             Main Document     Page 1 of 5
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     CENTRAL DISTRICT OF CALIFORNIA
                                            LOS ANGELES DIVISION
 6    IN RE:                                                       CASE NO: 2:21-bk-12546-ER
       HOPLITE ENTERTAINMENT, INC                                  DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 4/1/2021, I did cause a copy of the following documents, described below,
12   Notice

13

14

15

16

17

18

19
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20
     incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant
22   to Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as
     if fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 4/1/2021
25                                                             /s/ Kelly L. Morrison
                                                               Kelly L. Morrison 216155
26                                                             Trial Attorney
                                                               OFFICE OF THE UNITED STATES TRUSTEE
27                                                             915 WILSHIRE BLVD., SUITE 1850
                                                               LOS ANGELES, CA 90017
28                                                             213 894 6811
              Case 2:21-bk-12546-ER                Doc 6 Filed 04/01/21 Entered 04/01/21 07:17:18                               Desc
 1                                                 Main Document     Page 2 of 5

 2

 3
                                       UNITED STATES BANKRUPTCY COURT
 4                                      CENTRAL DISTRICT OF CALIFORNIA
                                             LOS ANGELES DIVISION
 5
        IN RE:                                                           CASE NO: 2:21-bk-12546-ER
 6
        HOPLITE ENTERTAINMENT, INC                                       CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
 7
                                                                         Chapter: 11
 8

 9

10

11   On 4/1/2021, a copy of the following documents, described below,

     Notice
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 4/1/2021
23

24

25
                                                                            Jay S. Jump
26
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
27
                                                                            Kelly L. Morrison
                                                                            OFFICE OF THE UNITED STATES TRUSTEE
28
                                                                            915 WILSHIRE BLVD., SUITE 1850
                                                                            LOS ANGELES, CA 90017
            Case 2:21-bk-12546-ER
PARTIES DESIGNATED                       Doc 6VIAFiled
                   AS "EXCLUDE" WERE NOT SERVED     USPS 04/01/21    Entered 04/01/21 07:17:18 Desc
                                                         FIRST CLASS MAIL
                                          Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF    Document
                                             E-SERVICE" RECEIVEDPage   3 of 5NOTICE THROUGH THE CM/ECF SYSTEM
                                                                 ELECTRONIC

FIRST CLASS                              FIRST CLASS
HOPLITE ENTERTAINMENT                    HONORABLE ERNEST M. ROBLES
506 N. CROFT AVENUE                      U.S. BANKRUPTCY COURT
LOS ANGELES CA 90048-2511                255 E. TEMPLE ST. EDWARD R. ROYBAL
                                         BLDG.
                                         LOS ANGELES CA 90012
CM/ECF - U.S. Bankruptcy Court (v5.3.4 - LIVE)                          Page 1 of 2
   Case 2:21-bk-12546-ER Doc 6 Filed 04/01/21 Entered 04/01/21 07:17:18 Desc
                               Main Document   Page 4 of 5

Trustee action:
2:21-bk-12546-ER Hoplite Entertainment, Inc.
Type: bk                        Chapter: 11 v                        Office: 2 (Los Angeles)
Assets: y                       Judge: ER                            Case Flag: Subchapter_V,
                                                                     PlnDue, Incomplete

                                       U.S. Bankruptcy Court

                                    Central District of California

Notice of Electronic Filing

The following transaction was received from entered on 3/31/2021 at 2:30 PM PDT and filed on
3/31/2021
Case Name:           Hoplite Entertainment, Inc.
Case Number:         2:21-bk-12546-ER
Document Number: 3

Docket Text:
Notice of Appointment of Trustee . Andrew W. Levin (TR) added to the case. Filed by U.S. Trustee
United States Trustee (LA). (Morrison, Kelly)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:R:\Los Angeles\LAFO\Chapter11\Working Papers\Hoplite Entertainment Inc; 21-
12546-ER\04 - Pleadings\Subchapter V appointment documents\EFILE Notice of Appointment.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1106918562 [Date=3/31/2021] [FileNumber=100096322
-0] [c9e37dd6c1a567b483572431d7525f267fc89fd01228d0dba126e3b1ea37a3355
0583bade26d0601f5471405479e263965e6494cdf2f631861ad9f7102b62555]]

2:21-bk-12546-ER Notice will be electronically mailed to:

Richard T Baum on behalf of Debtor Hoplite Entertainment, Inc.
rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Andrew W. Levin (TR)
andy@levindrs.com, alevin@ecf.axosfs.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

2:21-bk-12546-ER Notice will not be electronically mailed to:




https://ecf.cacb.uscourts.gov/cgi-bin/Dispatch.pl?757362789910658                           3/31/2021
CM/ECF - U.S. Bankruptcy Court (v5.3.4 - LIVE)                          Page 2 of 2
   Case 2:21-bk-12546-ER Doc 6 Filed 04/01/21 Entered 04/01/21 07:17:18 Desc
                               Main Document   Page 5 of 5




https://ecf.cacb.uscourts.gov/cgi-bin/Dispatch.pl?757362789910658         3/31/2021
